DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (A)(iii) in the reply filed on 02/13/2021 is acknowledged. As defined in the Restriction Requirement dated 01/21/2021, Species (A)(iii) corresponds to an organometallic compound represented by Formula II, as disclosed in Claim 4, wherein at least one of Rc and Rd is a substituent that is neither hydrogen nor one joined together with the core structure of Formula II to form a fused ring.
During a telephone conversation with Won-Joon Kouh on 03/02/2021, it was clarified that the selection of group (iii) is for both Rc and Rd. Affirmation of this election must be made by applicant in replying to this Office action. 
The species according to Group (A) wherein both Rc and Rd are represented by group (iii) encompasses Claims 1-9, 11, and 13-20. Accordingly Claims 10 and 12 are withdrawn from further consideration, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 14, and 18, the claims at hand recite the limitation wherein RA, RC, and RD each independently represent mono to the maximum allowable substitution or “nor substitution”. Absent a definition in the specification, it is unclear what structure is intended to be encompassed by “nor substitution”. 
The instant specification reads instead “no substitution” at least at paragraphs [0016], [0063], and [0071]. Therefore, for examination purposes herein, it will be assumed that the claim should read “no substitution”, i.e. the substituents RA, RC, and RD need not be present. 
Dependent Claims 2-9, 11, 13, 15-17 and 19-20 are rejected for failing to overcome the deficiencies of their respective parent claim. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1).
Regarding Claims 1-3, 6-7 and 11, Li teaches metal complexes suitable as emitters in organic light-emitting diodes (OLEDs) (see [0007]) such as those according to the general Formula A-24 (see Pg. 12). Li also teaches the palladium compound Pd1aO1a (see [0290]) which is a specific embodiment of a compound according to Li’s Formula A-24. Both Formula A-24 and the structure of Pd1aO1a are displayed below.

Li Formula A-24: 
    PNG
    media_image1.png
    202
    229
    media_image1.png
    Greyscale
    Li Pd1aO1a: 
    PNG
    media_image2.png
    323
    351
    media_image2.png
    Greyscale


1 position) and in that the phenyl groups of the core ligand structure are not further substituted with a moiety such as a carbazole. Li does not explicitly teach a metal complex that meets each of those limitations. 
	However, concerning the R1 phenyl pyrazole substituent, Li’s Pd1aO1a is a structure according to Formula A-24. As seen in Formula A-24, Li teaches that the five membered rings (corresponding to the pyrazole groups in Pd1aO1a) are substituted with a group F1 which is representative of a fluorescent luminophore (see [0096]). Li also teaches a list of fluorescent luminophores which includes a biphenyl (as seen in Pd1aO1a) as well as other groups such as an m-diphenylbenzene moiety (see [0152]). Likewise, both the biphenyl group and the m-diphenylbenzene structures are shown as suitable (see [0155]). The structure of m-diephenylbenzene is displayed below (see Pg. 27).

Li’s m-diphenylbenzene: 
    PNG
    media_image3.png
    246
    472
    media_image3.png
    Greyscale


Therefore, given the general Formula A-24 and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the biphenyl groups in the structure Pd1aO1a for m-diphenylbenzene groups because Li teaches m-diphenylbenzene may suitably be selected as the fluorescent luminophore F1. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emitter and would possess the benefits taught by Li. See MPEP § 2143(B). 

	Concerning the substituent on the phenyl groups of the core ligand structure, Li suggests (via Formula A-24) that the phenyl rings (corresponding to rings L2) may be further substituted with a group F2 wherein F2 is fluorescent luminophore and may be a heterocyclic group (see [0157]) such as a carbazole (see Pg. 30). Therefore, given the general Formula A-24 and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute both of the phenyl rings in Pd1aO1a with a carbazole because it would have been a choice from a finite number of identified, predictable solutions fluorescent luminophores F2 that may be added to the metal complex produce a compound useful as an emitter and possessing the benefits taught by Li. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula A-24 having the benefits taught by Li in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Likewise, it would have been obvious to one of ordinary skill in the art to attach the carbazole substituents via the N atom to the phenyl group at the position para to the Pd atom. The selection of said positions would have been a choice from a finite number of identified, predictable solutions of an arrangement for attaching a carbazole group to the phenyl groups in 
	The above modifications would yield the following structure (wherein Ph represents a phenyl group), referred to herein as L-O1 and displayed below (right) for comparison to Formula I of the instant claim.

Instant Formula I: 
    PNG
    media_image4.png
    165
    167
    media_image4.png
    Greyscale
       L-O1: 
    PNG
    media_image5.png
    456
    526
    media_image5.png
    Greyscale


	As seen from the structures above, L-O1 meets each of the following limitations of the instant claims: 
M is Pd
L is O
R1 is an aryl group (a phenyl)
RA (monosubstitution) represents an aryl group (a phenyl)
RC and RD (each monosubstitution) each independently represent a heteroaryl group (a carbazole)
R’-R’’’ are not required to be present 

Regarding Claim 4 and 8-9, Li teaches the modified compound L-O1 according to Formula I and Claim 1 above. As seen from the structures below, L-O1 is also a compound according to Formula II.

Instant Formula II: 
    PNG
    media_image6.png
    158
    204
    media_image6.png
    Greyscale
       L-O1: 
    PNG
    media_image5.png
    456
    526
    media_image5.png
    Greyscale


	As seen from the structures above, L-O1 meets each of the following limitations of the instant claims: 
M is Pd
L is O
R1-R4 are each independently an aryl group (a phenyl)
RA and RB are “no substitution”
RC and RD (each monosubstitutions) each independently represent a heteroaryl group (a carbazole)
R’-R’’’ are not required to be present

Regarding Claims 5 and 13, Li teaches the modified compound L-O1 according to Formula II and Claim 4 above. L-O1 includes Pd as the central atom of the metal complex instead of Pt. However, according to Li’s Formula A-24 which defines L-O1, M may be platinum or palladium. Therefore, given the general Formula A-24 and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Pd metal center in L-O1 for Pt because Li teaches that 
Such a modification would yield a structure, referred to herein as L-O2, which is a compound according to both Formula I and II as discussed above with respect to Claims 1 and 4. L-O2 is reproduced below for comparison to the structures of Claim 13. 

Instant 7188: 
    PNG
    media_image7.png
    200
    235
    media_image7.png
    Greyscale
       L-O2: 
    PNG
    media_image8.png
    344
    409
    media_image8.png
    Greyscale


As seen from the structures above, L-O2 is a compound according to those Compounds 6876-13750 of Claim 13. Examiner notes that L-O2 is believed to be Compound 7188 since Ra and Rb are both phenyl groups (corresponding to R13) and L is –O– (corresponding to L1). Therefore i=j=13 and k=1.  

Regarding Claims 14-15, Li teaches an organic light emitting device (OLED) comprising an anode (104), a cathode (112), and an organic layer disposed between the anode and the cathode (light processing material 108) (see [0208]). Li suggests that the light processing material may include one or more compounds according to Li’s disclosure optionally together with a host material (see [0210]) thereby representing an emissive layer. Li does not explicitly teach an OLED comprising a specific compound according to Formula I of the instant invention. However, provided Li’s general discussion of the OLED structure (see [0208]-[0210]) and Li’s 
Likewise, as discussed above in greater detail, it would have been obvious to one of ordinary skill in the art (based on the general formulas and teachings of Li) to modify Pd1aO1a to yield the structure L-O1 which is reproduced below. 

Instant Formula I: 
    PNG
    media_image4.png
    165
    167
    media_image4.png
    Greyscale
       L-O1: 
    PNG
    media_image5.png
    456
    526
    media_image5.png
    Greyscale


	As seen from the structures above, L-O1 meets each of the following limitations of the instant claims: 
M is Pd
L is O
R1 is an aryl group (a phenyl)
RA
RC and RD (each monosubstitution) each independently represent a heteroaryl group (a carbazole)
R’-R’’’ are not required to be present 

Regarding Claims 18-19, Li teaches an organic light emitting device (OLED) comprising an anode (104), a cathode (112), and an organic layer disposed between the anode and the cathode (light processing material 108) (see [0208]) thereby representing an emissive layer. Li suggests that the light processing material may include one or more compounds according to Li’s disclosure optionally together with a host material (see [0210]). Li does not explicitly teach an OLED comprising a specific compound according to Formula I of the instant invention. However, provided Li’s general discussion of the OLED structure (see [0208]-[0210]) and Li’s teaching of various metal complexes suitable for use as emitters in an OLED (see [0007]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED of Li with a host compound and Pd1aO1a as an emissive dopant (see [0290]) which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in layer 108 of Li and possessing the benefits taught by Li. One of ordinary skill in the art would have been motivated to produce additional devices comprising Pd1aO1a having the benefits taught by Li in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Likewise, as discussed above in greater detail, it would have been obvious to one of ordinary skill in the art (based on the general formulas and teachings of Li) to modify Pd1aO1a to yield the structure L-O1 which is reproduced below. 

Instant Formula I: 
    PNG
    media_image4.png
    165
    167
    media_image4.png
    Greyscale
       L-O1: 
    PNG
    media_image5.png
    456
    526
    media_image5.png
    Greyscale


	As seen from the structures above, L-O1 meets each of the following limitations of the instant claims: 
M is Pd
L is O
R1 is an aryl group (a phenyl)
RA (monosubstitution) represents an aryl group (a phenyl)
RC and RD (each monosubstitution) each independently represent a heteroaryl group (a carbazole)
R’-R’’’ are not required to be present 

Li also teaches that opto-electronic devices making use of organic materials are becoming increasingly desirable due to a variety of reasons including cost advantages over inorganic devices (see [0078]). Li also suggests that OLEDs with phosphorescent metal complexes as dopants in the emissive layer (such as the on descried above) are widely used in advanced displays in smart phones, televisions, and digital cameras (see [0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a consumer product such as a smart phone (a cell phone) with the OLED described above comprising L-O1. One would have reasonably expected the OLED of Li to predictably maintain its properties or functions after integration into said smart phone. 

Regarding Claim 20, Li teaches the modified compound L-O1 according to Formula I and Claim 1 above. Furthermore, Li suggests that compounds according to Li’s general formulas are suitable for use as emitters in OLEDs (see [0007]) such as in an organic layer of an OLED when mixed with a host (see [0208]-[0210]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a mixture (a formulation) of L-O1 and a host for an OLED. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1), as applied to Claim 14 above, and further in view of Zhang et al. (“Tuning the Optoelectronic Properties of 4,4′-N,N′-Dicarbazole-biphenyl through Heteroatom Linkage: New Host Materials for Phosphorescent Organic Light-Emitting Diodes” Organic Letters. Vol. 12, No. 15. Pgs. 2438-3441. 2010).
Regarding Claims 16-17, Li teaches the OLED according to Claim 1 above wherein the organic layer comprises a host compound in addition to the emissive dopant (modified compound) L-O1. Li also suggests that the host material is not particularly limited and may be any suitable host material known in the art but Li does not teach any specific host materials such as those comprising the chemical groups of Claim 16 or the exact structures of Claim 17. 
In the analogous art of organic light-emitting diodes, Zhang teaches carbazole end-capped heterofluorenes such as m-CzSF which have been demonstrated as potential hosts for phosphorescent light-emitting diodes due to their desirable localization and energy level of HOMOs and LUMOs (see Abstract and Pg. 3441). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the OLED of Li such that the host is the emissive layer is m-CzSF. One would have been motivated to do so because Li teaches the host may be any host known to be suitable in the art and Zhang 
As evidenced by the structure of m-CzSF below wherein X is S and R4 is double lone pairs (see Zhang Pg. 3439 – Scheme 1), the m-CzSF host in the OLED of Li in view of Zhang comprises both carbazole and dibenzothiophene moieties per Claim 16. m-CzSF is also identical to the first host structure in Claim 17 (see below). 
Instant: 
    PNG
    media_image9.png
    92
    164
    media_image9.png
    Greyscale
     Zhang’s m-CzSF:
    PNG
    media_image10.png
    172
    299
    media_image10.png
    Greyscale














Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Oshiyama et al. (WO 2006/126389 A1) teaches a metal complex including a phenylpyrazole ligand (see for example Compound 2-43 on Pg. 28).
Kondo et al. (JP 2012175025 A) teaches a metal complex including a phenylpyrazole ligand (see for example Compound 1-29 on Pg. 29). 
Tanaka et al. (JP 2016213312 A) teaches a metal complex including a phenylpyrazole ligand (see for example Compound D-195 on Pg. 25)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789